DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the Preliminary Amendment filed 09/13/2021.
           
Claims 2-21 are presented for examination. Claim 1 has been cancelled. Claims 2-21 have been added. Claims 2 and 16 are independent Claims. 

Drawings



2.         The drawings are objected to because of the following:

Figure 4 should be designated by a legend such as --Prior Art-- because only that which are old are illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.121(d)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification


3.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate). Appropriate correction is required.  

Claim Objections

4.	Claims 5, 6, 19, and 20 are objected to because of the following informalities:  

Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Double Patenting


5.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-27 of US Patent No. 10839147 B1.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-27 of US Patent No. 10839147 B2 contain every element of claims 2-21 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim. 

Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of US Patent No. 11100279 B2.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No. 11100279 B2contain every element of claims 2-21 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Claim Rejections - 35 USC § 102

6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (AAPA).

As to Claim 2:
AAPA teaches a computer-implemented method (a method) comprising: 

identifying content of a webpage, the webpage comprising input fields (automatic fill of forms and fields on webpages about a correct information about the input field (a class thereof) with its previous identification. Therewith, the webpage contains several input fields simultaneously, wherein each class thereof must be identified in a correct way), the webpage comprising two or more HTML-encoded documents (HTML documents 204; Fig.3), the identifying comprising: 

executing, on one or more processors and for each HTML-encoded document of the two or more HTML-encoded documents (execution of a third-party code on web-sites is possible by means of implementation of browser extensions… The Content Script is executed in each HTML-document of a page, the Background Script is executed once for the browser separately from webpages), wherein each instance comprises: generating, for each HTML-encoded document of the two or more HTML-encoded documents, a document identifier associated with the HTML-encoded document; determining, based on the document identifiers, a hierarchy of the HTML-encoded documents (since the webpage may contain several documents, a hierarchy and a relationship must be established between all documents of the webpage);  determining, for each HTML-encoded document, important and visible elements; and generating, based on the hierarchy and the important and visible elements, a report (a webpage may be represented by several "catalogs" IFRAME, which have other HTML-documents with their elements inside); executing, on the one or more processors and based on the report, second computer-executable instructions that generate a tree data structure of the important and visible elements; and outputting the tree data structure (one webpage may consist of a tree of HTML-documents … In order to obtain full information about the webpage, it is necessary to collect information about each HTML-document thereof, to reveal a hierarchy and a mutual location of these documents… a webpage may be represented by several "catalogs" IFRAME, which have other HTML-documents with their elements inside. All of them must be associated between each other. Therewith, for each HTML-document a separate Content Script is run that is not associated with other HTML-documents, which, in turn, may be associated between each other by an integral webpage that is viewed by the user).

As to Claim 16:
Refer to the discussion of Claim 2 above for rejection. Claim 16 is the same as Claim 2, except Claim 16 is an apparatus Claim and Claim 2 is a method Claim. 

Claim Rejections - 35 USC § 103
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant AAPA in view of Quass et al. (US 20020083068).

As to Claim 3:
AAPA does not explicitly teach, Quass teaches determining, via a machine-learning model and as important and visible elements, clickable elements (paragraphs 0038, 0056, and 0070).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA with Quass because it would have provided the enhanced capability for identifying electronic forms, determining which forms to fill out in order to access information concealed behind the forms, determining the various ways in which the form fields should be populated in order to efficiently access the desired information, and electronically filling out the forms in the determined manner.

As to Claim 4:
AAPA does not explicitly teach, Quass teaches determining, via a machine-learning model and for the important and visible elements, label classifications (paragraphs 0014 and  0050-0052).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA with Quass because it would have provided the enhanced capability for identifying electronic forms, determining which forms to fill out in order to access information concealed behind the forms, determining the various ways in which the form fields should be populated in order to efficiently access the desired information, and electronically filling out the forms in the determined manner.

As to Claims 5 and 6:
AAPA does not explicitly teach, Quass teaches determining, via a machine-learning model, a probability that a label is associated with an input field (paragraphs 0014 and 0070).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA with Quass because it would have provided the enhanced capability for identifying electronic forms, determining which forms to fill out in order to access information concealed behind the forms, determining the various ways in which the form fields should be populated in order to efficiently access the desired information, and electronically filling out the forms in the determined manner.

As to Claim 7:
AAPA does not explicitly teach, Quass teaches determining, via a machine-learning model, a tree graph with feature vectors (paragraphs 0014 and 0045-0046).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA with Quass because it would have provided the enhanced capability for identifying electronic forms, determining which forms to fill out in order to access information concealed behind the forms, determining the various ways in which the form fields should be populated in order to efficiently access the desired information, and electronically filling out the forms in the determined manner.
As to Claim 8:
AAPA does not explicitly teach, Quass teaches generating, via a machine-learning model, a JavaScript Object Notation (JSON) document comprising a tree graph with feature vectors (paragraphs 0014, 0045-0046, and 0076).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA with Quass because it would have provided the enhanced capability for identifying electronic forms, determining which forms to fill out in order to access information concealed behind the forms, determining the various ways in which the form fields should be populated in order to efficiently access the desired information, and electronically filling out the forms in the determined manner.

As to Claim 9:
AAPA does not explicitly teach, Quass teaches determining, for each for each HTML-encoded document, one or more clickable elements (paragraphs 0038, 0056, and 0070).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA with Quass because it would have provided the enhanced capability for identifying electronic forms, determining which forms to fill out in order to access information concealed behind the forms, determining the various ways in which the form fields should be populated in order to efficiently access the desired information, and electronically filling out the forms in the determined manner.

As to Claim 10:
AAPA does not explicitly teach, Quass teaches determining, for each for each HTML-encoded document, one or more form submission buttons (paragraphs 0038 and 0060-0061).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA with Quass because it would have provided the enhanced capability for identifying electronic forms, determining which forms to fill out in order to access information concealed behind the forms, determining the various ways in which the form fields should be populated in order to efficiently access the desired information, and electronically filling out the forms in the determined manner.
As to Claim 11:
AAPA does not explicitly teach, Quass teaches determining, for each for each HTML-encoded document, a label associated with an input field of the input fields (paragraphs 0014 and  0050-0052).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA with Quass because it would have provided the enhanced capability for identifying electronic forms, determining which forms to fill out in order to access information concealed behind the forms, determining the various ways in which the form fields should be populated in order to efficiently access the desired information, and electronically filling out the forms in the determined manner.

As to Claim 12:
AAPA does not explicitly teach, Quass teaches determining important and visible elements comprises determining, for each for each HTML-encoded document, one or more form submission buttons, and the computer implemented method further comprising: grouping, into one or more groups, the input fields with the one or more form submission buttons (paragraphs 0038 and 0060-0061).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA with Quass because it would have provided the enhanced capability for identifying electronic forms, determining which forms to fill out in order to access information concealed behind the forms, determining the various ways in which the form fields should be populated in order to efficiently access the desired information, and electronically filling out the forms in the determined manner.

As to Claim 13:
AAPA does not explicitly teach, Quass teaches determining one or more labels for the groups (paragraphs 0056 and 0060).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA with Quass because it would have provided the enhanced capability for identifying electronic forms, determining which forms to fill out in order to access information concealed behind the forms, determining the various ways in which the form fields should be populated in order to efficiently access the desired information, and electronically filling out the forms in the determined manner.
As to Claim 14:
AAPA does not explicitly teach, Quass teaches classifying, based on a machine-learning model, the input fields (paragraphs 0014-0015 and 0043-0044).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA with Quass because it would have provided the enhanced capability for identifying electronic forms, determining which forms to fill out in order to access information concealed behind the forms, determining the various ways in which the form fields should be populated in order to efficiently access the desired information, and electronically filling out the forms in the determined manner.
As to Claim 15:
AAPA does not explicitly teach, Quass teaches populating, based on the classifying, the input fields; and outputting the populated input fields (paragraphs 0012 and  0037).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA with Quass because it would have provided the enhanced capability for identifying electronic forms, determining which forms to fill out in order to access information concealed behind the forms, determining the various ways in which the form fields should be populated in order to efficiently access the desired information, and electronically filling out the forms in the determined manner.
            
            As to Claims 17 and 18:
            Refer to the discussion of Claims 3 and 4 above, respectively, for rejections.

            As to Claims 19 and 20:
            Refer to the discussion of Claim 5 above for rejection.


As to Claim 21:
            Refer to the discussion of Claim 7 above for rejection.

Conclusion

8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact information

9.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM-5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176